              Case 3:20-cv-00117 Document 1 Filed 04/29/20 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

KEILA ALMANZAR                                      §
   Plaintiffs,                                      §
V.                                                  §
                                                                           3:20-cv-117
                                                         CIVIL ACTION NO. __________________
                                                    §
DANIEL ANDRE EAGLESTAR;                             §
WILLIS OF ARIZONA, INC.; SHAMROCK                   §
FOODS, CO. AND JORGE AVITIA
   Defendants.                                      §
                                                    §

                          DEFENDANTS’ NOTICE OF REMOVAL

       COMES NOW Defendants Daniel Andre Eaglestar And Shamrock Foods, Co.

(collectively “Defendants”), whom pursuant to 28 U.S.C. §§ 1441 and 1446, make and file this

Notice of Removal of an action pending in the County Court at Law Number 3 of El Paso

County, Texas, Cause No. 2020-DCV-1045, and state as follows:

                                   PRELIMINARY STATEMENT

       1.      This action belongs in the United States District Court for the Western District of

Texas, El Paso Division, because all proper parties are of diverse citizenship and the amount in

controversy exceeds $75,000.00.

                                     PROCEDURAL HISTORY

2.          On or about March 20, 2020, Plaintiff Keila Almanzar (“Plaintiff”) filed the Original

Petition against Daniel Andre Eaglestar And Shamrock Foods, Co. in the County Court at Law

Number 3 of El Paso County, Texas, Cause No. 2020-DCV-1045. A true and correct copy of

Plaintiff's Original Petition is attached hereto as Exhibit “B-1.”




                                                                            7635927 v1 (72413.00004.000)
                 Case 3:20-cv-00117 Document 1 Filed 04/29/20 Page 2 of 5




         3.       Plaintiff served Defendant Daniel Andre Eaglestar (“Eaglestar”) with citation on

April 3, 2020 by personal service.1

         4. Plaintiff served Defendant Shamrock Foods, Co. (“Shamrock”) with citation on or

about April 13, 2020.2

         5.       Eaglestar and Shamrock timely filed an answer and jury demand in state court on

April 17, 2020.3

         6.       Fewer than thirty days have elapsed since Plaintiff served Eaglestar with the

Original Petition and summons.

         7.       Fewer than thirty days have elapsed since Plaintiff served Shamrock with the

Original Petition and summons.

         8.       Pursuant to 28 U.S.C. § 1446, Defendants attach to this Notice of Removal a true

and correct copy of: (1) an index of all matters being filed; (2) all pleadings and answers; (3)

executed process currently available to Defendants; (4) all orders signed by the judge; (5) the

state-court docket sheet; and (6) a list of all counsel of record and the parties they represent.

9.             Written notice of the filing of this Notice of Removal is being filed with the County

Court at Law Number 3 of El Paso County, Texas, and provided to Plaintiff as required by the

federal rules.

                                       GROUNDS FOR REMOVAL

     A. Diversity Jurisdiction Exists.

         10.      Removal to this Court is proper pursuant to 28 U.S.C. §§ 1441(a) and 1446

because this is a civil action over which the federal district courts have original jurisdiction. 28



1
  Exhibit D.
2
  Exhibit C.
3
  Exhibits B-2, B-3.
                                                 Page 2
                                                                                7635927 v1 (72413.00004.000)
                   Case 3:20-cv-00117 Document 1 Filed 04/29/20 Page 3 of 5




U.S.C. § 1441(a) states that a civil case filed in state court may be removed to federal court if the

case could have been originally brought in federal court.

           11.      This Court has original jurisdiction under 28 U.S.C. § 1332 by reason of diversity

of citizenship. Pursuant to 28 U.S.C. § 1332(a), federal district courts have original jurisdiction

of all civil actions between citizens of different states where the matter in controversy exceeds

$75,000.00, exclusive of interest and costs.

12.              At the time this action was first filed, Plaintiff was, and remains, a citizen of the State

of Texas. Defendant Eaglestar, was, and remains, an individual who is a citizen of New Mexico.

Defendant Jorge Avita was, and remains, an individual who is a citizen of New Mexico.

Defendant Shamrock Foods, Co. was, and remains a foreign for-profit corporation incorporated

in Arizona, with its principal place of business in Arizona. Thus, it is a citizen of Arizona.

Defendant Willis of Arizona, Inc. who merged with and is survived by Willis Towers Watson

Insurance Services West, Inc. of California was, and remains, and a foreign for-profit

corporation incorporated in Tennessee, with its principal place of business in Tennessee. Thus, it

is a citizen of Tennessee.

           13.      To establish diversity jurisdiction under 28 U.S.C. § 1332(a), the removing party

must show that the amount in controversy exceeds $75,000, exclusive of interests and costs. 4 In

the Original Petition, Plaintiff claims damages of over $1,000,000. 5 Therefore, the amount in

controversy, exclusive of interest and costs, exceeds $75,000.00.




4
    See White v. FCI USA, Inc., 319 F.3d 672, 675 (5th Cir. 2003).
5
    Exhibit B-1, at ¶ 2.
                                                        Page 3
                                                                                     7635927 v1 (72413.00004.000)
               Case 3:20-cv-00117 Document 1 Filed 04/29/20 Page 4 of 5




    B. Removal is Timely.

        14.      A notice of removal must be filed within thirty (30) days after a defendant is

served with the state-court petition.6 Eaglestar was served with Plaintiff’s Original Petition and

summons on April 3, 2020.7 Shamrock was served on or about April 13, 2020 with the Plaintiff’s

Original Petition and summons.8

        15.      Defendants file this Notice of Removal on April 29, 2020 within thirty days of the

date of service. Therefore, removal is timely.

                                           CONCLUSION

        16.      Defendants hereby remove this action to the United States District Court for the

Western District of Texas. The parties are completely diverse and the amount in controversy

exceeds $75,000.

        WHEREFORE, Defendants Daniel Andre Eaglestar And Shamrock Foods, Co., hereby

notice the removal of the above action now pending in the County Court at Law Number 3 of El

Paso County, Texas.




6
  See 28 U.S.C. § 1446(b).
7
  Exhibit D.
8
  Exhibit C.
                                                 Page 4
                                                                              7635927 v1 (72413.00004.000)
            Case 3:20-cv-00117 Document 1 Filed 04/29/20 Page 5 of 5




                                            Respectfully submitted,

                                            KANE RUSSELL COLEMAN LOGAN PC
                                            By:
                                                  Chris C. Pappas
                                                  State Bar No. 15454300
                                                  cpappas@krcl.com
                                                  Darrell R Greer
                                                  State Bar No. 08413500
                                                  dgreer@krcl.com
                                                  David K. Ellender
                                                  State Bar No. 24073288
                                                  dellender@krcl.com
                                                  5051 Westheimer Road, 10th Floor
                                                  Houston, Texas 77056
                                                  Telephone: 713.425.7400
                                                  Facsimile: 713.425.7700

                                            ATTORNEYS FOR DEFENDANTS DANIEL ANDRE
                                            EAGLESTAR AND SHAMROCK FOODS, CO.


                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has
been sent to all known counsel pursuant to the Texas Rules of Civil Procedure on this the 29th
day of April, 2020.

        Attorneys for Plaintiff:                        Attorney for Defendant Jorge Avita:
        Veronica Sepulveda Martinez                     Raymond J. Baeza
        Ida Cecilia Garza                               Law Offices of Daniel G. Acosta
        Daniel R. Sorrells                              3800 E. Lohman Avenue, Suite B
        Law Office of Rogelio Solis, PLLC               Las Cruces, New Mexico 88011
        P. O. Box 3800                                  raymond.1.baeza@farmersinsurance.com
        El Paso, TX 79923
        rogelio@38Ihelp.com
        veronica@garzamartinezlaw.com
        cecilia@garzamartinezlaw.com
        daniel@38Ihelp.com




                                                      Chris C. Pappas


                                             Page 5
                                                                           7635927 v1 (72413.00004.000)
